DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 111-122 and 133-134 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 12/23/2021 are acknowledged.  Claims under consideration in the instant office action are claims 111-122 and 133-134.
 Applicants' arguments, filed 12/23/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 111-121 and 133 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (WO 2016/210180) in view of Kim (Valbenazine: First Global Approval, Drugs, 2017, 77, pp. 1123-1129, as disclosed by IDS) and Muller (Valbenazine for the treatment of Tardive Dyskinesia, Expert Review of Neurotherapeutics, 2017, 17(12), pp. 1135-1144).
Rejection
O’Brien teaches methods of treating neurological diseases or disorders by administering a VMAT2 inhibitor including (S)-2-amino-3-methyl-butyric acid (2R,3R, 11bR)-3-isobutyl-9, 10-dimethoxy-1,3,4,6, 7, 11b-hexahydro-2H-pyrido[2, l-a]isoquinolin-2-yl ester (“valbenazine”) (see abstract).  O’Brien teaches administering valbenazine ditosylate to Tardive Dyskinesia (“TD”) subjects from 12.5 mg to 100 mg per day (see Examples 3 and 4), which can be prepared in the form of tablets (pg. 82, lines 3-5).
O’Brien does not teach the step of administering a reduced amount or discontinuing administration of the VMAT2 inhibitor to the patient if the patient experiences one or more clinically significant parkinson-like signs or symptoms.  O’Brien and Kim do not teach wherein the one or more clinically significant Parkinson-like signs or symptoms is tremor.
Kim is drawn towards the approval and use of valbenazine for the treatment of tardive dyskinesia (see abstract).  Kim teaches “In a pooled analysis of patients receiving valbenazine in placebo-controlled trials of 6 weeks’ duration (KINECT, KINECT 2 and KINECT 3) [n = 445], the most common adverse events (AEs; occurring in C2% of patients and in numerically more valbenazine than placebo recipients) were somnolence (including fatigue and sedation) [10.9% of valbenazine recipients vs. 4.2% of placebo recipients], anticholinergic effects (5.4 vs. 4.9%), balance disorders/fall (4.1 vs. 2.2%), headache (3.4 vs. 2.7%), akathisia (2.7 vs. 0.5%), vomiting (2.6 vs. 0.6%), nausea (2.3 vs. 2.1%) and arthralgia (2.3 vs. 0.5%)” (pg. 1128, left column, second paragraph).  Regarding addition of claims 131, 132, and 135, the adverse event of balance disorders/falling, which would read on the symptoms gait 
	Muller is drawn towards the use of valbenazine for the treatment of tardive dyskinesia (see abstract).  Muller teaches that generally, drug-induced VMAT2 inhibition reduces monoamine concentrations in the synaptic cleft due to vesicle monoamine depletion. There may be aforementioned clinical consequences.  The continuous dopamine deficiency may cause impaired motor behavior with smoldering onset of akinesia, rigidity, or tremor. As a result of chronic declined norepinephrine, adrenaline, or 5-HT release into the synaptic cleft, onset of certain each other resembling and each other complementing psychopathological features, such as irritability, anxiety, somnolence, sedation, fatigue, apathy, and cognitive slowing, may occur (pg. 1140, right column, first paragraph).
It would have been obvious to one of ordinary skill in the art to administer a reduced amount or discontinuing administration of the VMAT2 inhibitor to the patient if the patient experiences one or more clinically significant parkinson-like signs or symptoms, as suggested by Kim, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since discontinuing treatment would thereby reduce adverse symptoms as taught by Kim, with a reasonable expectation of success absent evidence to the contrary.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer a reduced amount or discontinuing administration of the VMAT2 inhibitor to the patient if the patient experiences one or more clinically significant parkinson-like signs or symptoms, wherein the one or more clinically significant Parkinson-like signs or symptoms is tremor, as suggested by Muller, and produce the instant invention.

Regarding the recited dosages of 20, 40 mg, 60 mg, and 80 mg of valbenazine, O’Brien teaches administering valbenazine ditosylate to Tardive Dyskinesia (“TD”) subjects from 12.5 mg to 100 mg per day (see Examples 3 and 4).  Even though the range for dosages as taught by O’Brien is not the same as the claimed dosages, O’Brien does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage of valbenazine in order to increase the efficacy of the agent.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant argues that Valbenazine provides no direct interaction with 5-HTlA, 5-HT2A, and 5-HT2B or dopaminergic D 1 or D2 receptor sites, and therefore circumvents the postsynaptic cause for onset of a monoamine deficiency syndrome (Muller, Section 6.1, page 1140). Muller's disclosure highlights that valbenazine is metabolized differently than other VMAT2 inhibitors due to the missing generation of off-target pharmacologic effects. Armed with this knowledge, Muller concludes that fewer and less severe motor and psychopathological side effects would be expected with valbenazine compared to the competitor VMAT2 inhibitors over long-term application. The Office is silent on these critical aspects of valbenazine metabolism.  The Examiner respectfully disagrees since although Muller hypothesizes that “fewer and less severe motor and psychopathological side effects would be expected with valbenazine compared to competitor VMAT2 inhibitors, such as tetrabenazine and deutetrabenazine, over long-term application”, Muller does not rule out the occurrence of side effects such as tremor.  Muller does teach valbenazine as a selective as a VMAT2 inhibitor and that “drug-induced VMAT2 inhibition reduces monoamine concentrations in the synaptic cleft due to vesicle monoamine depletion. There may be aforementioned clinical consequences. The continuous dopamine deficiency may cause impaired motor behavior with smoldering onset of akinesia, rigidity, or tremor.” (see abstract; pg. 1140, right column, first paragraph).  
Applicant also argues that even if the cited references do describe a relationship between tremor and valbenazine (which Applicant does not concede), Muller clearly states that valbenazine was generally safe and well tolerated during clinical trials, with "no safety concerns associated with suicidal ideation and behavior, depression, drug-induced akathisia, or parkinsonism" (Muller, Section 4.4, emphasis added). Again, the Office has failed to address this disclosure.  The Examiner respectfully disagrees since although Muller hypothesizes that “fewer and less severe motor and psychopathological 
Applicant also argues that because Muller fails to link valbenazine administration to patients experiencing tremor, and even suggests that tremor and other monoamine deficiency syndrome symptoms would not be expected upon administration of valbenazine to patients, the combination of references fails to support the Office's position that one skilled in the art would have been motivated to discontinue or reduce the dosage of valbenazine in patients upon experiencing tremor.  The Examiner respectfully disagrees since although Muller hypothesizes that “fewer and less severe motor and psychopathological side effects would be expected with valbenazine compared to competitor VMAT2 inhibitors, such as tetrabenazine and deutetrabenazine, over long-term application”, Muller does state that “Future studies lasting several years making real-world observations with a certain focus on this aforementioned probable advantage of valbenazine therapy versus deutetrabenazine treatment will perhaps enable real valuable conclusions on this topic.”  Muller does teach valbenazine as a selective as a VMAT2 inhibitor and that “drug-induced VMAT2 inhibition reduces monoamine concentrations in the synaptic cleft due to vesicle monoamine depletion. There may be aforementioned clinical consequences. The continuous dopamine deficiency may cause impaired motor behavior with smoldering onset of akinesia, rigidity, or tremor.” (see abstract; pg. 1140, right column, first paragraph).  Thus, one of ordinary skill in the art would have been motivated to discontinue valbenazine treatment 
Applicant also argues that Applicant's discovery and recognition of the problem addressed by the claimed methods is yet further evidence of nonobviousness.  The Examiner respectfully disagrees since Muller does teach valbenazine as a selective as a VMAT2 inhibitor and that “drug-induced VMAT2 inhibition reduces monoamine concentrations in the synaptic cleft due to vesicle monoamine depletion. There may be aforementioned clinical consequences. The continuous dopamine deficiency may cause impaired motor behavior with smoldering onset of akinesia, rigidity, or tremor.” (see abstract; pg. 1140, right column, first paragraph).  One of ordinary skill in the art would thus recognize the problem of possible adverse effects of valbenazine administration.

Claim 107 and 122 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (WO 2016/210180), Kim (Valbenazine: First Global Approval, Drugs, 2017, 77, pp. 1123-1129, as disclosed by IDS), and Muller (Valbenazine for the treatment of Tardive Dyskinesia, Expert Review of Neurotherapeutics, 2017, 17(12), pp. 1135-1144) as applied to claims 111-121 and 133 above, and further in view of McGee (US 2017/0145008).
The teachings of O’Brien, Kim, and Muller are presented above.
O’Brien, Kim, and Muller do not teach valbenazine in the form of polymorphic Form I.
Mcgee discloses Valbenazine ditosylate Form 1 (see claim 1).
It would have been obvious to formulate valbenazine in the form of polymorphic Form I since formulating drugs for oral administration and use of salt form of the compounds in drug formulation is well known in the pharmaceutical arts and is routine optimization.  As such it would have been obvious to one of ordinary skilled in the art to use Valbenazine in the ditosylate form I in the treatment method of O’Brien, and Kim, with a reasonable expectation of success absent evidence to the contrary.	
Response to Arguments
Applicant also argues that McGee offers no disclosure or suggestion of monitoring a patient for clinically significant Parkinson-like signs or symptoms and/or reducing or discontinuing dosing of valbenazine if the patient experiences one or more clinically significant Parkinson-like signs or symptoms selected from drooling and tremor. The cited reference therefore fails to remedy the deficiencies of O'Brien, Kim, and Muller.  The Examiner respectfully disagrees since McGee is only relied on for the teaching of the recited polymorphic form of valbenazine, and 


Allowable Subject Matter
Claim 134 appears free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter: claim 134 recites drooling as a clinically significant Parkinson-like symptom, which are not obvious or anticipatory over the prior art.

Conclusion
Claims 111-122 and 133 are rejected.
Claim 134 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629